Citation Nr: 0200732	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  96-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for essential 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for gouty arthritis.  

3.  Entitlement to service connection for residuals of 
exposure to hallucinogenic substances, including paranoia, 
depression, back problems, total intolerance to stress with 
depression and mania, hyperexcitability, catatonia, violent 
tendencies, brain wave changes, and lack of equilibrium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The appellant had active service from November 1, to December 
23, 1960.  

By rating action in May 1989, the RO denied service 
connection for hypertension and gouty arthritis.  The 
appellant submitted a notice of disagreement to the denial of 
service connection for hypertension and a Statement of the 
Case (SOC) was issued in July 1989.  However the appellant 
did not file a substantive appeal and the rating action 
became final one year from the date of notice of the May 1989 
rating action.  38 C.F.R. § 20.302(b) (2001).  

In April 1994, the appellant requested to reopen the claims 
of service connection for hypertension and gouty arthritis.  
He also raised the issue of entitlement to service connection 
for the same disabilities pursuant to 38 U.S.C.A. § 1151 as a 
result of treatment received at a VA medical facility.  A 
Supplemental Statement of the Case issued in July 1997, which 
was later construed by the Board of Veterans' Appeals (Board) 
to have been a rating action, denied the appellant's claims 
under both theories.  

In March 1998, the Board denied the appellant's claim of 
service connection for hypertension and gouty arthritis under 
38 U.S.C.A. § 1151, and remanded the issues of whether new 
and material evidence had been submitted to reopen the claims 
of service connection for hypertension and gouty arthritis.  
(In April 1998, an Order by the Board corrected non-
substantive deficiencies in the March 1998 Board decision.)  

By rating action in August 1998, the RO denied service 
connection for residuals of exposure to hallucinogenic 
substances.  The appellant perfected an appeal and the issue 
was joined with the claims to reopen service connection for 
hypertension and gouty arthritis.  In September 2001, the 
Board remanded the appeal to comply with the appellant's 
request for a videoconference hearing.  In a letter received 
later in September 2001, the appellant withdrew his request 
for a hearing.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by a final 
rating decision by the RO in May 1989.  

2.  Service connection for gouty arthritis was finally denied 
by an unappealed rating decision by the RO in May 1989.  

3.  The additional evidence received in connection with the 
appellant's request to reopen the claims of service 
connection for hypertension and gouty arthritis is either 
cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

4.  There is no evidence that the appellant was exposed to 
hallucinogenic substances during service, that any current 
disability is related to such exposure, or that any current 
claimed disability is related to military service.  


CONCLUSIONS OF LAW

1.  The May 1989 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 38 
C.F.R. §§ 3.102, 3.156, 3.159 and 3.326); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).  

3.  The May 1989 rating decision that denied service 
connection for gouty arthritis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for gouty arthritis.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 38 
C.F.R. §§ 3.102, 3.156, 3.159 and 3.326); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).  

5.  The appellant does not have a disability, claimed as 
residuals of exposure to hallucinogenic substances, that is 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence
Hypertension & Gouty Arthritis

Initially, it is pointed out that the appellant's claim of 
service connection for hypertension and gouty arthritis under 
the provisions of 38 U.S.C.A. § 1151 (disability due VA 
treatment, in this case, due to medications prescribed by the 
VA) were adjudicated by the Board in March 1998.  
Accordingly, the only remaining question is whether new and 
material evidence has been presented to reopen the claims of 
direct service connection for hypertension and gouty 
arthritis.  Therefore, in the following discussion and 
adjudication of this issue, the Board will address only the 
evidence pertinent to the claims to reopen for direct 
service, including on a presumptive basis.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  

As noted above, service connection for hypertension and gouty 
arthritis was denied by rating action in May 1989.  The 
appellant was notified of this decision and did not perfect a 
timely appeal.  Because the present appeal does not arise 
from an original claim, but rather comes from an attempt to 
reopen a claim which was denied previously, the Board must 
bear in mind the important distinctions between those two 
types of claims.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not submitted previously 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(as in effect for claims filed prior to August 29, 2001).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  The 
new Act provides that VA must assist in the development of 
compensation claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.  It also eliminates the well-grounded claim 
requirement and contains expanded notice provisions.  The 
Board will apply the revised law and implementing regulations 
cited above as they are clearly more favorable to the 
appellant's claim.  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issues presented.  In the instant case, the RO 
notified the appellant of the changes affected by the new law 
and implementing regulations by letter in May 2001.  The 
appellant responded in May 2001 that he had no additional 
evidence to submit, but indicated that he would forward 
additional evidence as it became available.  To date, no 
additional evidence has been received.  Furthermore, in 
September 2001, the appellant withdrew his request for a 
personal hearing and stated that he wanted the Board to 
proceed with the adjudication of his appeal.  The appellant 
has not alleged the presence of any private medical records 
which would be relevant to the claims at issue on appeal, and 
all pertinent VA treatment records have been obtained in 
connection with the development of this claim.  The appellant 
was informed of the applicable criteria and the reason for 
the denial of his claims in the Statement and Supplemental 
Statements of the Case.  Thus, all reasonable development of 
the evidence has been accomplished.  Therefore, the Board 
finds that it would not be prejudicial to the appellant to 
proceed with adjudication of his appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The evidence of record at the time of the May 1989 rating 
decision included the appellant's service medical records.  
On a Report of Medical History for enlistment in to military 
service in October 1960, the appellant reported a history of 
motion sickness, occasional shortness of breath, soaking 
sweats, sugar or albumin in his urine, depression or 
excessive worry, and nervous trouble.  On examination at that 
time, the appellant's blood pressure was 140/86 in the 
sitting position.  Pes cavus, class 2 was also noted.  The 
examiner indicated that the cause of the appellant's 
shortness of breath was unknown and that he had glycosuria 11/2 
years ago, but no diabetes.  The appellant also had pneumonia 
with pleurisy 6 months earlier.  

On a clinical note in November 1960, the appellant reported 
that he was evaluated for blackout spells and nervousness by 
a neurologist prior to service.  He was also told that he had 
high blood sugar and borderline diabetes.  Blood sugar 
testing was ordered.  The diagnosis was anxiety reaction, 
existing prior to service.  

Subsequent treatment records in November 1960 note that the 
appellant reported that he experienced symptoms of passing 
out, nervous spells, shortness of breath, and pain and 
tightness in his chest.  The appellant reported that he lost 
consciousness momentarily four times, but denied tongue 
biting or incontinence.  He also reported sweating with 
spells, and said that they occurred at all times of the day 
and night.  Examination of the appellant's heart and lungs 
was negative.  The appellant was prescribed Phenobarbital, 
and he was scheduled for neuropsychiatric evaluation.  On 
November 22, 1960, he was referred to the mental health 
clinic for evaluation of blackout spells.  It was noted that 
he probably had increased ventilation.  It was observed that 
he was extremely labile and had a poor tolerance to 
frustration.  An administrative discharge was recommended.

A neuropsychiatric evaluation in November 1960 (during the 
appellant's third week of basic training), noted that the 
appellant reported at least a dozen episodes of fainting 
lasting from a few seconds to a few minutes.  There was no 
apparent time relationship or explainable sequence to them, 
and they occurred when he was active or standing inactive.  
The appellant reported that the episodes had been present for 
a number of years and that he had been treated prior to 
service while he was in school.  The appellant reported that 
he had always been nervous and was teased about it, and that 
he had significant difficulty as a result, with pains in his 
chest, tremulousness, etc.  The appellant reported that he 
had a stressful background, that he had difficulty in school, 
and that he had dropped out of school and enlisted in the 
Army.  

On mental status examination, the appellant was anxious and 
extremely apprehensive throughout the interview.  He did not 
appear to be psychotic, and there was no evidence of 
depression.  His intelligence was above average, but his 
insight and judgment were immature.  The diagnosis included 
emotional instability, chronic, severe, characterized by 
hyperventilation, somatization, and poor stress tolerance.  
Current stress was minimal, routine military duty.  The 
examiner indicated that the appellant had no disqualifying 
physical or mental disability warranting separation under AR 
635-40A or Sec XII, AR 635-40B.  The appellant was free from 
mental defect, disease, or derangement as to be able to 
distinguish right from wrong and to adhere to the right and 
to understand and cooperate in Board proceedings.  His 
condition was not amenable to hospitalization, treatment, 
disciplinary action, training, transfer, or change of duty.  
No further attempt at rehabilitation should be made.  The 
recommendation was that the appellant be separated from 
service under the provisions of AR 635-209.  

On a Report of Medical History for separation from service in 
November 1960, the appellant reported treatment by a private 
physician for diabetes and nerves.  In addition to the 
problems noted on his entrance history the appellant reported 
frequent headaches, asthma, palpitation or pounding heart, 
foot trouble, frequent or terrifying nightmares, and loss of 
memory.  The examiner indicated that the appellant's medical 
history was essentially negative or existed prior to service 
and was not related to or aggravated by military service.  On 
examination, the appellant's blood pressure was 130/84 and a 
chest x-ray study was negative.  The appellant's 
musculoskeletal and cardiovascular systems were normal.  

A service progress note shows that the appellant was 
hospitalized for an upper respiratory infection in December 
1960.  

A Review of Discharge or Separation, dated in March 1962, 
indicated that the appellant's General discharge from service 
in December 1960 under AR 635-209 was proper and that his 
appeal was denied.  

In February 1989, the veteran filed a claim for service 
connection for gouty arthritis beginning in 1974 and high 
blood pressure beginning in 1960.  

A letter from Harbor General Hospital in Los Angeles, dated 
in April 1975 (enclosed with the appellant's personnel 
records), indicated that the appellant was treated in the 
outpatient Psychiatric Clinic from March 3, to June 4, 1964.  
The impression was psychoneurotic anxiety reaction.  It was 
felt that the appellant's symptoms did not sound like a 
discrete conversion, but only a manifestation of his own 
anxiety.  The appellant reported that his symptoms had 
worsened over the past nine years.  It was felt that the 
appellant was struggling to conceal anger about his family 
situation, but that he would not discuss this very much.  The 
appellant was next seen on July 15, 1973, complaining of 
harassment by his landlady.  The appellant strongly disliked 
people telling him what to do.  On this occasion, the 
appellant was intoxicated.  The appellant's wife reported 
that the appellant was under a lot of tension and harassment 
and had fears of striking out.  The impression was acute 
situational stress reaction, controlled.  Alcohol abuse.  The 
Director of Medical Records for the hospital indicated that 
the appellant was scheduled to return to the clinic but there 
is no record of a return visit.  

By rating action in May 1989, the RO denied service 
connection for hypertension and gouty arthritis.  The 
appellant was notified of this decision.  A notice of 
disagreement was filed as to the issue of service connection 
for hypertension, and a Statement of the Case was issued in 
July 1989.  No substantive appeal was filed.

The evidence added to the record since the May 1989 rating 
decision includes copies of numerous medical records from the 
Social Security Administration, copies of private medical 
reports from Valley Medical Center, Pine Valley Family 
Medicine, Urgent Care Clinic, Mountain Health Care Clinic 
showing treatment from 1990 to 1995, a letter from E. 
Schumaker, D.O., dated in June 2000, VA outpatient records 
from 1977 to 1987, several duplicate copies of a report from 
the Department of the Army on the "Use of Volunteers in 
Chemical Agent Research," a transcript of a personal hearing 
at the RO in September 1995, copies of newspaper articles 
some dated in September 1977 (others not dated), copies of 
clinical notes for medical treatment during service in 1960, 
copies of medical literature articles, and lay statements 
from the appellant's wife, son, and a friend.  

The records from the Social Security Administration include 
numerous medical reports concerning treatment from 1982 to 
1988.  On a psychiatric evaluation report in March 1988, the 
appellant reported that he first complained of hypertension 
in 1975, and that he was prescribed medication that put him 
in a 'catatonic state" but had no effect on his blood 
pressure.  The appellant reported that he was put on 
Colchicine since 1972 or 1973.  The appellant reported that 
he saw a psychiatrist for the first time at the age of eight 
because of his parent's divorce.  The appellant also reported 
that he went to a VA hospital for psychiatric treatment two 
or three times over the course of about one-month several 
years ago.  He denied any other treatment or hospitalization 
for mental problems.  The examiner noted that there was 
probably more to the appellant's psychiatric history as his 
wife subsequently referred to other psychiatric treatment.  
The appellant's wife reported that the appellant had problems 
with alcohol up until one year earlier when he quit drinking.  
She reported that the appellant saw a psychiatrist about 
sixteen years earlier (about one year into their marriage) 
and that the psychiatrist questioned the appellant about his 
"delusions and grandeur."  Apparently the issue also 
involved the appellant's problems with alcohol.  They 
separated for a time in 1981 because of the appellant's 
drinking and that he saw a psychiatrist at that time.  The 
diagnosis was cyclothymia, indicated by the examiner as a 
mild form of bipolar disorder.  The examiner stated that the 
appellant's early bipolar illness seemed to have a thread of 
hypomania, paranoid suspiciousness, persecutory feelings and 
a sense of grandiosity associated with it.  

On a report from S. B. Rush, MD, dated in February 1988, the 
appellant reported that he had hypertension and gouty 
arthritis since 1975.  The diagnoses included history of 
hypertension and gouty arthritis.  

A file copy of a notification letter from the Social Security 
Administration to the appellant, dated in March 1988, was to 
the effect that the appellant was not unemployable by reason 
of his medical condition, and he was not eligible for 
Supplemental Security Income payments.  

The private medical records from Valley Medical Center, Pine 
Valley Family Medicine, Urgent Care Clinic, Mountain Health 
Care Clinic, and Dr. E. Schumaker, show that the veteran was 
treated on numerous occasions for various medical problems, 
including hypertension and arthritis from 1990 to 1995.  (A 
response to a request for records for treatment from 1975 to 
1988 from Pinedale Clinic in September 1995 was to the effect 
that there were no records pertaining to the appellant at 
that facility.)  

A letter from E. Schumaker, D.O., dated in June 2000 noted 
that the appellant had a number of disabilities including 
hypertension, intolerance to stress, and gout which the 
appellant claimed was caused by exposure to LSD (Lysergic 
Acid Diethylamide) during service.  Dr. Schumaker opined, to 
the effect, that the etiology of the appellant's hypertension 
and intolerance to stress, and the contributory factors 
including psychiatric, genetic or previous drug exposure to 
LSD was unclear.  

The VA outpatient records show that the appellant was treated 
for various medical problems, including hypertension in 1977, 
and gout beginning in April 1978.  

The additional private and VA medical records show that the 
appellant was treated for hypertension and gouty arthritis on 
numerous occasions from 1980 to 2000.  The records show that 
the appellant reported that he was first diagnosed and 
prescribed medication for gouty arthritis in the early 1970's 
and for hypertension in 1975.  The additional medical records 
do not provide probative information or reflect any diagnosis 
or medical opinion relating the appellant's hypertension or 
gouty arthritis to military service.  Moreover, the 
additional medical evidence does not medically link or offer 
any probative information on the question of whether the 
appellant's hypertension and gouty arthritis was present 
service or manifested in the first year after service 
separation.  Thus, the additional medical reports are not 
material.  

The copies of a report from the Department of the Army on the 
Use of Volunteers in Chemical Agent Research indicate that 
service personnel, including hospital patients were used for 
chemical research beginning in the early 1950's.  A letter 
from the Acting Deputy Chief of Staff for Information 
Management, Department of the Army, dated in June 1997, 
indicated that while it was possible that the appellant may 
have been an unknowing participant in some type of testing of 
hallucinogenic drugs such as LSD, there were no records 
pertaining to him existing within the agency.  The letter 
indicated that all records of the volunteers are maintained 
at this agency, and that a check of those records failed to 
identify the appellant as a subject of the study.  

The appellant's testimony at the personal hearing in 
September 1975 was directed primarily at his claim of service 
connection pursuant to 38 U.S.C.A. § 1151.  In essence, the 
appellant's testimony was to the effect that he believed that 
his hypertension and gouty arthritis were caused by treatment 
that he received at a VA medical facility.  In regard to the 
pertinent testimony on the question of direct service 
connection for hypertension and gouty arthritis, the 
appellant testified that he started having problems with his 
feet in 1975 and that he sought medical attention at a VA 
medical facility at that time.  The appellant also testified 
that he was first prescribed medication for hypertension 
around 1986.  (T p.12).  While the veteran believes that his 
hypertension and gouty arthritis are related to service, lay 
assertions regarding the question of medical diagnosis cannot 
constitute "evidence" for purposes of reopening the claim 
as neither are competent to provide such evidence.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The copies of medical literature were considered previously 
by the Board in connection with the appellant's § 1151claim 
and are not pertinent to the issue at hand.  Lay statements 
were received from several acquaintances including, [redacted],
[redacted], and [redacted], [redacted], [redacted] 
[redacted], and [redacted], and from and family members including 
the appellant's son, and his wife.  The statements from the 
friends of the appellant were to the effect that they had 
known the appellant since as early as 1975, and that the 
appellant had problems with arthritis from the beginning of 
their friendship.  All of the statements were offered as 
evidence in the appellant's 38 U.S.C.A. § 1151 claim and do 
not provide any probative information concerning the issue to 
reopen service connection on a direct basis.  Therefore, the 
statements are not material.  

The appellant's son stated his father's arthritis had 
dramatically worsened over the last 10 -15 years.  Prior to 
that, his father was very active and used to play ball and 
fish with his children.  Now he is unable to do much of 
anything because of the arthritic pain.  The son's statement 
offers no new or material information and is not probative of 
the issue at hand.  The statement from the appellant's wife 
indicated that the appellant was in good health when they 
first met in 1970, and that they were very active until 
around 1974.  She stated that the appellant began having 
problems with his feet in 1974, and that x-ray studies at 
that time showed no evidence of arthritis.  The appellant was 
first diagnosed with gouty arthritis in 1976.  The wife's 
statement was offered in connection with the appellant's 
§ 1151 claim.  However, in this case, Mrs. [redacted] statement 
is probative of the issue at hand, but does not help the 
appellant.  Her assertion that the appellant was in good 
health when they met in 1970 reinforces the prior final 
rating action that denied service connection for gouty 
arthritis.  

As lay persons, the appellant's friends and family are not 
competent to offer medical opinions on the question of 
diagnosis or etiology of the appellant's hypertension and 
gouty arthritis.  As such, the statements do not provide a 
sufficient basis for reopening a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

The 1977 newspaper articles indicate that various U.S. 
Intelligence service organizations, including the CIA and 
U.S. Army, conducted research on the properties of various 
chemical agents including LSD.  The tests were conducted 
using various people including enlisted personnel, prisoners, 
hospital patients, and college students.  In most cases, the 
subjects were volunteers, but in some cases, the subjects did 
not know they were being used in the studies.  These articles 
do not show that the appellant was one of the subjects used 
in the studies.  Moreover, it does not show any relationship 
between the use of LSD or other chemical agents and the 
development of hypertension or gouty arthritis.  The articles 
are of no probative value on the question of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for hypertension and gouty arthritis.  
Thus, the articles are not material.  

The copies of service clinical notes show that the appellant 
was hospitalized for an upper respiratory infection on 
December 14, 1960.  He complained of headache and sore 
throat.  On the day of admission, aspirin, saline gargles and 
an antitussive were prescribed.  Also prescribed were Neo-
Synephrine nose drops.  The final diagnosis was common cold.

Clinical Record Cover Sheet, dated December 23, 1960, shows a 
diagnosis of emotional instability, chronic, severe, not PR, 
characterized by hyperventilation, somatization, poor stress 
tolerance.  Stress: minimal, routine military duty.  
Predisposition, Long standing difficulty.  Impairment: 
severe.  Not in line of duty, not due to misconduct.  The 
report shows that the appellant was not hospitalized at that 
time and reflects the exact diagnosis that was offered on the 
psychiatric evaluation conducted in November 1960.  The 
records, while new, are not material as the information 
contained therein was of record in other reports and was 
considered by the RO at the time of the prior rating action.  
The additional records are cumulative of evidence previously 
considered and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings or opinion linking the appellant's current 
hypertension or gouty arthritis to service on a direct or 
presumptive basis.  Accordingly, a basis to reopen the claims 
of service connection for hypertension or gouty arthritis has 
not been presented.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. § 1131 (West 1991).  
Service connection may also be granted for a psychoses, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.309(d) (2001).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

It is evident that the new criteria are more favorable to the 
appellant as they afford him additional notification and 
development requirements which must be accomplished by the 
VA.  Importantly, the criteria in the new Act and regulations 
have been complied with in this case.  The appellant was 
notified of the types of evidence needed to establish his 
claim under the new act in May 2001.  In particular, the 
letter detailed the types of evidence that he could submit in 
support of his claim.  In addition, in the Statement of the 
Case and Supplemental Statements of the Case, the appellant 
was informed of the applicable criteria and the reason for 
the denial of his claim.  All reasonable development of the 
evidence has been accomplished.  Thus, it would not be 
prejudicial to the appellant were the Board to proceed to 
issue a merits-based decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In the instant case, the appellant contends that he suffers 
from a number of maladies, including total lack of ability to 
handles chronic stress, chronic depression, 
hyperexcitability, catatonia, violent tendencies, possible 
chromosomal damage, and possible irreversible brain wave 
changes and mania because he was given LSD or some other 
hallucinogenic when he hospitalized during military service.  
The appellant asserts that he was an unknowing subject in LSD 
studies by the Army when he was hospitalized in December 
1960.  He further asserts that the fact he was prescribed 
Phenobarbital when he was suppose to have a common cold 
suggests that he was actually being used in LSD research as 
Phenobarbital would not be prescribed for a cold.  

As to the appellant's assertions that he was unknowingly 
given LSD during his hospitalization for a cold in service, 
there is no evidence to suggest that this was the case.  A 
letter from the Department of the Army indicated that while 
it was possible that the appellant could have been an 
unknowing subject in LSD research, his name was not included 
in the list of subjects used in the LSD research conducted by 
the Army.  The letter shows that the appellant was not a 
volunteer subject in the research, but does not answer the 
question as to whether he may have been an unknowing subject.  
In this case, the Board finds that the totality of the 
evidence is against finding that the appellant was not an 
unknowing subject.  

The service medical records show that the appellant reported 
a history of multiple symptoms similar to those he now 
contends were caused by LSD, including shortness of breath, 
depression and excessive worry, and nervous trouble, at the 
time of his entrance examination in October 1960.  The 
service medical records show that on the third day of his 
enlistment, the appellant was scheduled for a 
neuropsychiatric evaluation for his reported history of 
blackout spells.  On subsequent evaluation in November 1960, 
the appellant reported that he had these problems for several 
years and that he sought medical treatment when he was in 
school.  He also reported that he had been teased about his 
problems and that he dropped out of school because of them.  
The evaluation Board concluded that the appellant's condition 
was not amenable to hospitalization or treatment and 
recommended that he be separated from service.  

It is significant to note that the appellant's black-out 
spells, shortness of breath, nervousness, chest pains, etc., 
were present prior to service, and prior to his 
hospitalization for an upper respiratory infection in 
December 1960, the time at which he claims to have been 
unknowingly given LSD.  During the hospitalization for a 
cold, the veteran was given medications, but Phenobarbital 
was not among the drugs listed.  Rather, the appellant was 
given Phenobarbital to alleviate his nervousness on one 
occasion in November 1960, prior to his hospitalization in 
December.  At that time, the appellant complained of 
shortness of breath, tightness in his chest, and dizziness.  
All clinical and diagnostic studies were negative.  The fact 
that Phenobarbital was prescribed at an outpatient clinic and 
not when he was hospitalized in December 1960 mitigates 
against the appellant's claim that the prescription was given 
to calm him from any reaction to LSD given when he was 
hospitalized.  Thus, his assertions regarding the use of 
Phenobarbital in connection with hospitalization are without 
merit.  

The appellant's assertions that his current disabilities were 
the result of secret research using LSD are simply not 
supported by any objective evidence of record.  In fact, 
there is no evidence contained in the claims folder, other 
than the appellant's contentions, which would tend to 
establish a medical link between his current claimed 
disabilities and any hallucinogenic substances given in 
military service.  The appellant, as a layman, is not 
competent to provide an opinion regarding medical causation 
or etiology.  Espiritu.  Inasmuch as there is no evidence 
that the appellant was involved in research testing of LSD 
during service, and no medical evidence has been presented to 
show that any current disabilities, including paranoia, 
depression, back problems, total intolerance to stress with 
depression and mania, hyperexcitability, catatonia, violent 
tendencies, brain wave changes, and lack of equilibrium are 
related to hallucinogenic substances given to the veteran as 
part of a medical experiment, the Board finds that there is 
no basis to grant service connection for claimed residuals of 
exposure to hallucinogenic substances.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, the appeal 
is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for gouty arthritis, the 
appeal is denied.  

Service connection for residuals of exposure to 
hallucinogenic substances is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

